DETAILED ACTION
This office action is in response to application with case number 16/364913, filed on 03/26/2019 in which claims 1-20 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgment is made of applicant’s claim no priority for this application submitted on
03/26/2019.

	Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 03/26/2019 has been received and considered.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims (see MPEP §2111.01).
	
	
	
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites “; and” in line 10. It should be “; . 
Appropriate correction is required.
	
	Claim Rejections 35 USC 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 USC §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
(a) it does not fall within one of the four statutory categories of invention, or 
(b) meets a three-prong test for determining that: 
(1) the claim recites a judicial exception, e.g. an abstract idea, 
(2) without integration into a practical application, and 
(3) does not recite additional elements that provide significantly more than the recited judicial exception.

Claims 1, 9 and 15 are directed toward system, non-transitory computer readable storage medium, and method, respectively.  Therefore, it can be seen that they fall within one of the four statutory categories of invention.  However, the claims clearly do not
With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Applicant’s base claims 1, 9 and 15 are directed toward the abstract idea of recording an operator identity [teaching/ advertising], and operator’s restriction/ route limitations [teaching/ legal obligations/ following rules or instructions], determining a time frame for operation of the vehicle by the operator [hedging/ legal obligations/ following rules], and coordinating/ recording operators’ swap location [teaching/ advertising/ business relations], which falls within the “Certain methods of organizing human activity” grouping of abstract ideas.
With regard to the second prong, whether the abstract idea is integrated into a practical application
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture.  Although the claim recites recording/retrieved in/from a “blockchain database”, there are no positively claimed limitations regarding the “blockchain database”.  There is no transformation or reduction of a particular article to a different state or thing.  There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  There is no claimed use of the “blockchain database” other than “record[ing], in” or “retrieve[d] from”.  Rather, as mentioned above, the claims merely recite recording in a blockchain database an operator identity, and operator’s restriction/ 
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Since the abstract idea in Applicant’s claims 1-14 are implemented on a generic computer, i.e., “one or more processors”, and there are no further limitations or structural elements that go beyond the generic computer, it can clearly be seen that the abstract idea of recording an operator identity, and operator’s restriction/ route limitations, determining a time frame for operation of the vehicle by the operator, and coordinating/ recording operators’ swap location is merely implemented on a computer. Thus, there is no integration of the abstract idea into a practical application.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception. Examiner takes official notice that the use of “one or more processors” to implement the abstract idea/ certain methods of organizing human activity, such as the coordinating/ recording operators’ swap location in Applicant’s claims, is a well-understood, routine and conventional activity.
Thus, since claims 1, 9 and 15 are: (a) directed toward an abstract idea, (b) not integrated into a practical application, and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.
	Claims 2-8, 10-14, and 16-20 do not comprise any further limitations which cause the abstract idea to be integrated into a practical application or recite significantly more than the abstract idea.  Therefore, claims 2-8, 10-14, and 16-20 are also rejected under 35 U.S.C. 101.





Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-20 are rejected under 35 USC §103 as being unpatentable over PG Pub. No. US 2020/0126321 A1 to Swearingen (hereinafter “Swearingen”) in view of PG Pub. No. US 2010/0299177 A1 to Buczkowski (hereinafter “Buczkowski”).


	
	
	
As per claim 1, Swearingen teaches a system for operator monitoring and swapping in commercial vehicles (see Title, Abstract & ¶¶[0001]-[0007]:: Blockchain based Hours-of-Service System …  the present disclosure provide a secure and tamper-resistant way to manage driver log records for audit and compliance [operator monitoring and swapping] purposes … one or more improved systems for recording and managing the electronic information associated with driving activities (e.g., driver log information) obtained from the one or more mobile computing platforms (ELDs) [i.e., Electronic Logging Device] associated with one or more vehicles in a distributed ledger managed by a blockchain network), the system comprising:
one or more processors (see Fig. 4: Processor 405, see Fig. 5: Processor 505 & see ¶¶[0001]-[0007]: method and system of recording driver log information in a distributed ledger is disclosed. In an example, a transport log system includes a processing system), the one or more processors being programmed to initiate executable operations comprising (see ¶[0055]: driver management or performance module(s) 107, driver log module 109, and blockchain node module 112 may be defined or otherwise programmed as one or more processor modules of processor 405. Further, for example, driver management or performance module(s) 107, driver log module 109, and blockchain node module 112 may be defined as a computer-readable medium (e.g., a non-transitory computer-readable medium) stored in memory 410 and/or data store 420 and executed by processor 405):
recording, in a blockchain database, an operator identity for an initial operator of a vehicle and a route limitation indicating one or more operator restrictions with respect to a route (see Fig. 2 [reproduced below for convenience]: Collect Driver Log Information (202) … Transmit Driver Log Transaction to Blockchain (206) [blockchain database], and see ¶[0007]: receiving driver log information associated with one or more drivers respectively corresponding to one or more vehicles, wherein the driver log information contains hours-of- service data associated with the driver [operator restrictions]; generating a blockchain transaction data structure [blockchain database] containing the hours-of- service data, and see Fig. 1 [reproduced below for convenience] & ¶[0036]: driver log module 109 may collect the driver log information 121 corresponding to a respective driver (e.g., a driver may log in or may provide an identifier to identify him/herself [operator identity]);

    PNG
    media_image1.png
    654
    972
    media_image1.png
    Greyscale

Swearingen’s Fig. 1

using a vehicle operation history retrieved from the blockchain database for the initial operator, determining a time frame for operation of the vehicle by the initial operator based on the route limitation and the vehicle operation history (see Fig. 1, Fig. 3 [reproduced below for convenience] & ¶[0041]: the blockchain node module 112 [blockchain database] may generate an input portion 331 that includes a cryptographic reference to a previous driver [initial operator] log transaction (e.g., previous transaction 340) [vehicle operation history retrieved from the blockchain database for the initial operator] for which the current driver log records 121 are an update. The cryptographic reference can be implemented using a driver log address 334 and a signature script 336 [operator identity]. The driver log address 334 is a unique transaction identifier (e.g., "previous_txid") that refers to the previous transaction 340 having previous hours-of-service records 342 attributed to the same driver [time frame for operation of the vehicle by the initial operator]); and

    PNG
    media_image2.png
    775
    639
    media_image2.png
    Greyscale

Swearingen’s Fig. 2





    PNG
    media_image3.png
    865
    688
    media_image3.png
    Greyscale

Swearingen’s Fig. 3


recording, in the blockchain database, (see Fig. 2: Publish driver log info in blockchain ledger [blockchain database], see ¶[0007]: publishing the blockchain transaction data structure to a blockchain network [blockchain database], wherein the transport driver log system is a node within the blockchain network).
(see Fig. 1 [reproduced below for convenience] & title: Dynamic Bus [commercial vehicles] Dispatching And Labor Assignment [operator/driver swapping] System, see ¶[0105]: the deployment tool (DT) is provided and used to determine the dispatch and labor schedule for an upcoming short period of time … The DT considers the next available time [time frame] and location [swap location] for each bus and driver, time of the next break (recommended from the ILPM) and end of shift for each driver, driver home location, manually added dispatches, last service time of each OD pair (origin-destination pair), and desired service interval for each OD pair. The DT uses an optimization algorithm in some cases to determine the bus assignments and may also use a detailed heuristic or other mechanism to determine driver breaks, swaps [operator swap event] and non-driving tasks, and see ¶[0148]: the labor assignment determination tool (such as the deployment tool or the like) may apply and/or consider vehicle and driver business rules that are related to vehicles and drivers together in making the labor assignments. Such rules may require labor assignments that include non-driving tasks and/or effect timing of tasks or completion estimates and so on. These rules may include one or more of: (a) anytime a new driver [subsequent operator] takes over a bus, they must inspect the vehicle; (b) when a driver  [initial operator] leaves their bus for either a break or end of shift, they can either shut their bus down in a staging area or get relieved by another driver [subsequent operator] after dropping off passengers in a load/drop off zone (sometimes called a driver swap [operator swap event] and these driver swaps may lead to increased efficiency due to the length of time required to reach the shutdown areas from load/drop off zones that may take a bus off a demand arc); (c) since driver swaps require precise timing, the system "links" the two driver tasks together to make sure the swap is executed seamlessly, and linked tasks may be used anytime individual drivers are given tasks that depend on one another; and (d) routes that have multiple destinations may be called or considered "flexible routes," and, in the case of flexible routes, the next route must be either a "completion route" that completes the drop offs only (and then the bus drives empty to its next location) or a demand serving route that does pickups and drop offs simultaneously. "Linked" tasks are used whenever the system assigns two drivers and/or vehicles tasks that depend on one another, such as executing a driver swap [operator swap event] in a load zone or sending a driver to a non-driving position).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Buczkowski’s Fig. 1

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Swearingen in view of Buczkowski, as both inventions are directed to the same field of endeavor – dynamic dispatching and operator/driver assignments and the combination would provide driver swap that is executed seamlessly which lead to increased efficiency (see Buczkowski’s ¶[0148]).

As per Claim 2, Swearingen as modified by Buczkowski teaches the system of claim 1, accordingly, the rejection of claim 1 above is incorporated. Swearingen further teaches wherein the executable operations further include:
retrieving the vehicle operation history including operation time with respect to the route from the blockchain database for the initial operator (see Fig. 1, Fig. 3 & ¶[0041]: the blockchain node module 112 [blockchain database] may generate an input portion 331 that includes a cryptographic reference to a previous driver [initial operator] log transaction (e.g., previous transaction 340) [retrieving the vehicle operation history … from the blockchain database for the initial operator] for which the current driver log records 121 are an update. The cryptographic reference can be implemented using a driver log address 334 and a signature script 336 [operator identity]. The driver log address 334 is a unique transaction identifier (e.g., "previous_txid") that refers to the previous transaction 340 having previous hours-of-service records 342 attributed to the same driver [operation time with respect to the route]).

As per Claim 3, Swearingen as modified by Buczkowski teaches the system of claim 1, accordingly, the rejection of claim 1 above is incorporated. Swearingen further teaches wherein the executable operations further include:
collecting alertness information relating to decreases in attention span and operator exhaustion for the initial operator (see ¶¶[0017]-[0025]: the ELD device may automatically measure or determine at least a portion of the driver log information (e.g., on-duty and driving, on-duty but not driving, off-duty, and resting/sleeping [alertness information]), for example, based on an initial driver entered indication and maintaining a timer, and/or based on a number of sensors that collect and report vehicle performance data to the ELD … many different types of data are collected and transmitted from the vehicles 104 to the blockchain network 120. Examples of such data include, but are not limited to, driver [initial  operator] performance data [alertness information], driver duty status such as driver log information 121, truck performance data, critical events, messaging and position data, location delivery data, telematics data, and other types of data); and
modifying the route limitation with respect to one or more alertness capabilities of the initial operator as predicted from the alertness information (see Fig. 3, see ¶[0025]: the data associated with the operation of the vehicle 104 [route limitation] may further include driver [initial operator] log information 121 collected by the driver log module 109. examples, the driver log module 109 may employ the user interface or display of the ELD 106 to allow a truck driver, for example, to enter relevant driver log information 121 (e.g., on-duty and driving, on-duty but not driving, off-duty, resting/sleeping [alertness information], etc.) for one or more sampled time points into the ELD 106. For instance, the driver may provide an entry upon a change in driver log information 121 (e.g., a change in a driver state from one to another of on-duty and driving, on-duty but not driving, off-duty, resting/sleeping, etc.), and driver log module 109 may include a timer that maintains a history of how long the driver was in each driver state. For instance, in one example that should not be construed as limiting, each driver state recorded in the driver log information 121 may be represented by a log code (e.g., code having a value of: 1 =off duty, 2=sleeping, 3=driving, 4=on duty but not driving, 5=yards moved, 6=personal conveyance), and driver log module 109 may track which log code applies to the driver for each sampled time point, such as, for example, for each minute of the day. As such, in one non-limiting example, driver log module 109 may track the driver log information 121 in a manner that represents the 24 hours in a driver's day as a sequence of 1440 codes, where the sequence corresponds to some combination or sequence of different log code values (e.g., l=off duty, 2=sleeping, 3=driving, 4=on duty but not driving, 5=yards moved, 6=personal conveyance), and see ¶[0032]: According to the present aspects, the driver log report module 116 may aid in determining compliance with transportation regulations that govern drivers' hours-of-service [route limitation with respect to one or more alertness capabilities] based on driver log information 121 collected from driver log module 109 and the blockchain).

As per Claim 4, Swearingen as modified by Buczkowski teaches the system of claim 1, accordingly, the rejection of claim 1 above is incorporated. Swearingen further teaches wherein the executable operations further include:
selecting a rest location (see Fig. 3 & ¶[0025]: many different types of data are collected and transmitted from the vehicles 104 to the blockchain network 120. Examples of such data include, but are not limited to, driver performance data, driver duty status such as driver log information 121, truck performance data, critical events, messaging and position data [location], location delivery data, telematics data, and other types of data … the driver log module 109 may employ the user interface or display of the ELD 106 to allow a truck driver, for example, to enter [selecting] relevant driver log information 121 (e.g., on-duty and driving, on-duty but not driving, off-duty, resting/sleeping [rest location], etc.) for one or more sampled time points into the ELD 106); and
determining a rest interval for the initial operator, (see Fig. 3 & ¶[0025]: the driver may provide an entry upon a change in driver log information 121 (e.g., a change in a driver state from one to another of on-duty and driving, on-duty but not driving, off-duty, resting/sleeping, etc.), and driver log module 109 may include a timer that maintains a history of how long [rest interval] the driver was in each driver state).
Swearingen does not disclose, which Buczkowski; being analogous art; discloses wherein the swap location is the rest location (see Fig. 1 & title: Dynamic Bus [commercial vehicles] Dispatching And Labor Assignment [operator swapping] System, see ¶[0105]: the deployment tool (DT) is provided and used to determine the dispatch and labor schedule for an upcoming short period of time … The DT considers the next available time [interval] and location [swap location] for each bus and driver, time of the next break (recommended from the ILPM) and end of shift for each driver, driver home location, manually added dispatches, last service time of each OD pair (origin-destination pair), and desired service interval for each OD pair. The DT uses an optimization algorithm in some cases to determine the bus assignments and may also use a detailed heuristic or other mechanism to determine driver breaks, swaps [operator swap] and non-driving tasks, and see ¶[0148]: since driver swaps require precise timing, the system "links" the two driver tasks together to make sure the swap is executed seamlessly … routes that have multiple destinations may be called or considered "flexible routes," and, in the case of flexible routes, the next route must be either a "completion route" that completes the drop offs only (and then the bus drives empty to its next location) or a demand serving route that does pickups and drop offs simultaneously. "Linked" tasks are used whenever the system assigns two drivers and/or vehicles tasks that depend on one another, such as executing a driver swap [operator swap] in a load zone or sending a driver to a non-driving position).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Swearingen in view of Buczkowski, as both inventions are directed to the same field of endeavor – dynamic dispatching and operator/driver assignments and the combination would provide driver swap that is executed seamlessly which lead to increased efficiency (see Buczkowski’s ¶[0148]).

As per Claim 5, Swearingen as modified by Buczkowski teaches the system of claim 4, accordingly, the rejection of claim 4 above is incorporated. Swearingen further teaches wherein the executable operations further include:
providing a selection of possible rest locations to the initial operator, whereby the rest location is selectable by the initial operator (Fig. 3: see ¶¶[0025]-[0031]: many different types of data are collected and transmitted from the vehicles 104 to the blockchain network 120. Examples of such data include, but are not limited to, driver performance data, driver duty status such as driver log information 121, truck performance data, critical events, messaging and position data [location], location delivery data, telematics data, and other types of data … the driver log module 109 may employ the user interface or display of the ELD 106 to allow a truck driver, for example, to enter [selecting] relevant driver log information 121 (e.g., on-duty and driving, on-duty but not driving, off-duty, resting/sleeping [rest location], etc. … The system 100 also includes a data center 102, which may be part of or in communication with the blockchain network 120. The data center 102 illustrates one possible implementation of one or more node(s) 122 for storing all of the data received from each of the vehicles 104).

As per Claim 6, Swearingen as modified by Buczkowski teaches the system of claim 1, accordingly, the rejection of claim 1 above is incorporated. Swearingen further teaches wherein the executable operations further include:
retrieving a vehicle operation history from the blockchain database for one or more subsequent operator candidates, and
(see Fig. 1, Fig. 3 & ¶¶[0030]-[0032]: one of the fleet and/or driver management or performance module(s) 107 may include a blockchain node module 112 configured to receive the driver log information 121 associated with one or more drivers respectively corresponding to one or more vehicles 104 [one or more subsequent operator candidates], which contains hours-of-service data [route limitation] associated with the driver. As described in greater detail below, the blockchain node module 112 may generate a blockchain transaction data structure that contains the hours-of-service data, and publishes the blockchain transaction data structure to the blockchain network 120 … According to the present aspects, the driver log report module 116 may aid in determining compliance with transportation regulations that govern drivers’ hours-of-service [route limitation] based on driver log information 121 collected from driver log module 109 and the blockchain).
Swearingen does not disclose, which Buczkowski; being analogous art; discloses selecting the subsequent operator (see ¶[0105]: the deployment tool (DT) is provided and used to determine the dispatch and labor schedule [selecting the subsequent operator] for an upcoming short period of time … The DT considers the next available time [time frame] and location [swap location] for each bus and driver, time of the next break (recommended from the ILPM) and end of shift for each driver, driver home location, manually added dispatches, last service time of each OD pair (origin-destination pair), and desired service interval for each OD pair. The DT uses an optimization algorithm in some cases to determine the bus assignments and may also use a detailed heuristic or other mechanism to determine driver breaks, swaps [operator swap] and non-driving tasks, and see ¶[0148]: the labor assignment determination tool (such as the deployment tool or the like) may apply and/or consider vehicle and driver business rules that are related to vehicles and drivers [route limitation] together in making the labor assignments [selecting the subsequent operator]. Such rules may require labor assignments that include non-driving tasks and/or effect timing of tasks or completion estimates and so on. These rules may include one or more of: (a) anytime a new driver [subsequent operator] takes over a bus, they must inspect the vehicle; (b) when a driver  [initial operator] leaves their bus for either a break or end of shift, they can either shut their bus down in a staging area or get relieved by another driver  [subsequent operator] after dropping off passengers in a load/drop off zone (sometimes called a driver swap [operator swap] and these driver swaps may lead to increased efficiency due to the length of time required to reach the shutdown areas from load/drop off zones that may take a bus off a demand arc); (c) since driver swaps require precise timing, the system "links" the two driver tasks together to make sure the swap is executed seamlessly, and linked tasks may be used anytime individual drivers are given tasks that depend on one another; and (d) routes that have multiple destinations may be called or considered "flexible routes," and, in the case of flexible routes, the next route must be either a "completion route" that completes the drop offs only (and then the bus drives empty to its next location) or a demand serving route that does pickups and drop offs simultaneously. "Linked" tasks are used whenever the system assigns two drivers and/or vehicles tasks that depend on one another, such as executing a driver swap [operator swap/ selecting the subsequent operator]] in a load zone or sending a driver to a non-driving position).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Swearingen in view of Buczkowski, as both inventions are directed to the same field of endeavor – dynamic dispatching and operator/driver assignments and the combination would provide driver swap that is executed seamlessly which lead to increased efficiency (see Buczkowski’s ¶[0148]).

As per Claim 7, Swearingen as modified by Buczkowski teaches the system of claim 6, accordingly, the rejection of claim 6 above is incorporated. 	Swearingen does not disclose, which Buczkowski; being analogous art; discloses wherein the executable operations further include:
selecting the subsequent operator from the one or more subsequent operator candidates by comparing the route limitation to a desired work frequency and a shift destination for each of the subsequent operator candidates (see ¶[0105]: the deployment tool (DT) is provided and used to determine the dispatch and labor schedule [selecting the subsequent operator] for an upcoming short period of time … The DT considers the next available time [time frame] and location [swap location] for each bus and driver, time of the next break (recommended from the ILPM) and end of shift for each driver, driver home location, manually added dispatches, last service time of each OD pair (origin-destination pair) [shift destination], and desired service interval [desired work frequency] for each OD pair. The DT uses an optimization algorithm in some cases to determine the bus assignments and may also use a detailed heuristic or other mechanism to determine driver breaks, swaps [operator swap] and non-driving tasks, and see ¶[0148]: the labor assignment determination tool (such as the deployment tool or the like) may apply and/or consider vehicle and driver business rules that are related to vehicles and drivers [route limitation] together in making the labor assignments [selecting the subsequent operator]. Such rules may require labor assignments that include non-driving tasks and/or effect timing of tasks or completion estimates [desired work frequency] and so on. These rules may include one or more of: (a) anytime a new driver [subsequent operator] takes over a bus, they must inspect the vehicle; (b) when a driver  [initial operator] leaves their bus for either a break or end of shift, they can either shut their bus down in a staging area or get relieved by another driver  [subsequent operator] after dropping off passengers in a load/drop off zone (sometimes called a driver swap [operator swap] and these driver swaps may lead to increased efficiency due to the length of time required to reach the shutdown areas from load/drop off zones that may take a bus off a demand arc); (c) since driver swaps require precise timing, the system "links" the two driver tasks together to make sure the swap is executed seamlessly, and linked tasks may be used anytime individual drivers are given tasks that depend on one another; and (d) routes that have multiple destinations may be called or considered "flexible routes," and, in the case of flexible routes, the next route must be either a "completion route" that completes the drop offs only (and then the bus drives empty to its next location) or a demand serving route that does pickups and drop offs simultaneously. "Linked" tasks are used whenever the system assigns two drivers and/or vehicles tasks that depend on one another, such as executing a driver swap [operator swap/ selecting the subsequent operator] in a load zone or sending a driver to a non-driving position).
 which lead to increased efficiency (see Buczkowski’s ¶[0148]).

As per Claim 8, Swearingen as modified by Buczkowski teaches the system of claim 1, accordingly, the rejection of claim 1 above is incorporated. Swearingen further teaches wherein executable operations further include:
scheduling a rest period for the initial operator (see Fig. 3 & ¶[0025]: many different types of data are collected and transmitted from the vehicles 104 to the blockchain network 120. Examples of such data include, but are not limited to, driver performance data, driver duty status such as driver log information 121, truck performance data, critical events, messaging and position data, location delivery data, telematics data, and other types of data … the driver log module 109 may employ the user interface or display of the ELD 106 to allow a truck driver, for example, to enter [scheduling] relevant driver log information 121 (e.g., on-duty and driving, on-duty but not driving, off-duty, resting/sleeping [rest location], etc. … the driver may provide an entry upon a change in driver log information 121 (e.g., a change in a driver state from one to another of on-duty and driving, on-duty but not driving, off-duty, resting/sleeping [rest period], etc.), and driver log module 109 may include a timer that maintains a history of how long [rest period] the driver was in each driver state).
Swearingen does not disclose, which Buczkowski; being analogous art; discloses establishing an operator swap event between the initial operator and an operator of a second vehicle after the rest period (see ¶[0105]: the deployment tool (DT) is provided and used to determine the dispatch and labor schedule [selecting the subsequent operator] for an upcoming short period of time … The DT considers the next available time [time frame] and location [swap location] for each bus and driver, time of the next break (recommended from the ILPM) and end of shift for each driver, driver home location, manually added dispatches, last service time of each OD pair (origin-destination pair) [shift destination], and desired service interval [desired work frequency] for each OD pair. The DT uses an optimization algorithm in some cases to determine the bus assignments and may also use a detailed heuristic or other mechanism to determine driver breaks, swaps [operator swap] and non-driving tasks, and see ¶[0148]: the labor assignment determination tool (such as the deployment tool or the like) may apply and/or consider vehicle and driver business rules that are related to vehicles and drivers [route limitation] together in making the labor assignments [selecting the subsequent operator]. Such rules may require labor assignments that include non-driving tasks and/or effect timing of tasks or completion estimates [desired work frequency] and so on. These rules may include one or more of: (a) anytime a new driver [subsequent operator] takes over a bus, they must inspect the vehicle; (b) when a driver  [initial operator] leaves their bus for either a break or end of shift, they can either shut their bus down in a staging area or get relieved by another driver  [subsequent operator] after dropping off passengers in a load/drop off zone (sometimes called a driver swap [operator swap] and these driver swaps may lead to increased efficiency due to the length of time required to reach the shutdown areas from load/drop off zones that may take a bus off a demand arc); (c) since driver swaps require precise timing, the system "links" the two driver tasks together to make sure the swap is executed seamlessly, and linked tasks may be used anytime individual drivers are given tasks that depend on one another; and (d) routes that have multiple destinations may be called or considered "flexible routes," and, in the case of flexible routes, the next route must be either a "completion route" that completes the drop offs only (and then the bus drives empty to its next location) or a demand serving route that does pickups and drop offs simultaneously. "Linked" tasks are used whenever the system assigns two drivers and/or vehicles tasks that depend on one another, such as executing a driver swap [operator swap/ selecting the subsequent operator]] in a load zone or sending a driver to a non-driving position).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Swearingen in view of Buczkowski, as both inventions are directed to the same field of endeavor – dynamic dispatching and operator/driver assignments and the combination would provide driver swap that is executed seamlessly which lead to increased efficiency (see Buczkowski’s ¶[0148]).

As per claim 9, Swearingen teaches a non-transitory computer-readable medium for operator monitoring and swapping in commercial vehicles, the non-transitory computer-readable medium storing instructions that when executed by one or more processors cause the one or more processors to (see Title, Abstract & ¶¶[0001]-[0007]: Blockchain based Hours-of-Service System … the present disclosure provide a secure and tamper-resistant way to manage driver log records for audit and compliance [operator monitoring and swapping] purposes … one or more improved systems for recording and managing the electronic information associated with driving activities (e.g., driver log information) obtained from the one or more mobile computing platforms (ELDs) [i.e., Electronic Logging Device] associated with one or more vehicles in a distributed ledger managed by a blockchain network … method and system of recording driver log information in a distributed ledger is disclosed. In an example, a transport log system includes a processing system, see Fig. 4: Processor 405, see Fig. 5: Processor 505, and see ¶[0055]: driver management or performance module(s) 107, driver log module 109, and blockchain node module 112 may be defined or otherwise programmed as one or more processor modules of processor 405. Further, for example, driver management or performance module(s) 107, driver log module 109, and blockchain node module 112 may be defined as a computer-readable medium (e.g., a non-transitory computer-readable medium) stored in memory 410 and/or data store 420 and executed by processor 405):
record, in a blockchain database, an operator identity for an initial operator of a vehicle and a route limitation indicating one or more operator restrictions with respect to a route (see Fig. 2: Collect Driver Log Information (202) … Transmit Driver Log Transaction to Blockchain (206) [blockchain database], and see ¶[0007]: receiving driver log information associated with one or more drivers respectively corresponding to one or more vehicles, wherein the driver log information contains hours-of- service data associated with the driver [operator restrictions]; generating a blockchain transaction data structure [blockchain database] containing the hours-of- service data, and see Fig. 1 & ¶[0036]: driver log module 109 may collect the driver log information 121 corresponding to a respective driver (e.g., a driver may log in or may provide an identifier to identify him/herself [operator identity]);
using a vehicle operation history retrieved from the blockchain database for the initial operator, determine a time frame for operation of the vehicle by the initial operator based on the route limitation and the vehicle operation history (see Fig. 1, Fig. 3 & ¶[0041]: the blockchain node module 112 [blockchain database] may generate an input portion 331 that includes a cryptographic reference to a previous driver [initial operator] log transaction (e.g., previous transaction 340) [vehicle operation history retrieved from the blockchain database for the initial operator] for which the current driver log records 121 are an update. The cryptographic reference can be implemented using a driver log address 334 and a signature script 336 [operator identity]. The driver log address 334 is a unique transaction identifier (e.g., "previous_txid") that refers to the previous transaction 340 having previous hours-of-service records 342 attributed to the same driver [time frame for operation of the vehicle by the initial operator]);

record (see Fig. 2: Publish driver log info in blockchain ledger [blockchain database], see ¶[0007]: publishing the blockchain transaction data structure to a blockchain network [blockchain database], wherein the transport driver log system is a node within the blockchain network).
Swearingen does not disclose, which Buczkowski; being analogous art; discloses operator swap event and coordinate an operator swap event at a swap location to transfer control of the vehicle from the initial operator to a subsequent operator based on the time frame, whereby the initial operator and the subsequent operator are navigated to the swap location (see Fig. 1 & title: Dynamic Bus [commercial vehicles] Dispatching And Labor Assignment [operator/driver swapping] System, see ¶[0105]: the deployment tool (DT) is provided and used to determine the dispatch and labor schedule for an upcoming short period of time … The DT considers the next available time [time frame] and location [swap location] for each bus and driver, time of the next break (recommended from the ILPM) and end of shift for each driver, driver home location, manually added dispatches, last service time of each OD pair (origin-destination pair), and desired service interval for each OD pair. The DT uses an optimization algorithm in some cases to determine the bus assignments and may also use a detailed heuristic or other mechanism to determine driver breaks, swaps [operator swap event] and non-driving tasks, and see ¶[0148]: the labor assignment determination tool (such as the deployment tool or the like) may apply and/or consider vehicle and driver business rules that are related to vehicles and drivers together in making the labor assignments. Such rules may require labor assignments that include non-driving tasks and/or effect timing of tasks or completion estimates and so on. These rules may include one or more of: (a) anytime a new driver [subsequent operator] takes over a bus, they must inspect the vehicle; (b) when a driver  [initial operator] leaves their bus for either a break or end of shift, they can either shut their bus down in a staging area or get relieved by another driver  [subsequent operator] after dropping off passengers in a load/drop off zone (sometimes called a driver swap [operator swap event] and these driver swaps may lead to increased efficiency due to the length of time required to reach the shutdown areas from load/drop off zones that may take a bus off a demand arc); (c) since driver swaps require precise timing, the system "links" the two driver tasks together to make sure the swap is executed seamlessly, and linked tasks may be used anytime individual drivers are given tasks that depend on one another; and (d) routes that have multiple destinations may be called or considered "flexible routes," and, in the case of flexible routes, the next route must be either a "completion route" that completes the drop offs only (and then the bus drives empty to its next location) or a demand serving route that does pickups and drop offs simultaneously. "Linked" tasks are used whenever the system assigns two drivers and/or vehicles tasks that depend on one another, such as executing a driver swap [operator swap event] in a load zone or sending a driver to a non-driving position).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Swearingen in view of Buczkowski, as both inventions are directed to the same field of endeavor – dynamic dispatching and operator/driver assignments and the combination would provide driver swap that is executed seamlessly which lead to increased efficiency (see Buczkowski’s ¶[0148]).

As per claim 10, Swearingen as modified by Buczkowski teaches the non-transitory computer-readable medium of claim 9, accordingly, the rejection of claim 9 above is incorporated. 
Swearingen further teaches wherein coordinating the operator swap event further comprises instructions to select a rest location and determining a rest interval for the initial (see Fig. 3 & ¶[0025]: many different types of data are collected and transmitted from the vehicles 104 to the blockchain network 120. Examples of such data include, but are not limited to, driver performance data, driver duty status such as driver log information 121, truck performance data, critical events, messaging and position data [location], location delivery data, telematics data, and other types of data … the driver log module 109 may employ the user interface or display of the ELD 106 to allow a truck driver, for example, to enter [selecting] relevant driver log information 121 (e.g., on-duty and driving, on-duty but not driving, off-duty, resting/sleeping [rest location], etc.) for one or more sampled time points into the ELD 106 … the driver may provide an entry upon a change in driver log information 121 (e.g., a change in a driver state from one to another of on-duty and driving, on-duty but not driving, off-duty, resting/sleeping, etc.), and driver log module 109 may include a timer that maintains a history of how long [rest interval] the driver was in each driver state).
Swearingen does not disclose, which Buczkowski; being analogous art; discloses wherein the swap location is the rest location (see title: Dynamic Bus [commercial vehicles] Dispatching And Labor Assignment [operator swapping] System, see ¶[0105]: the deployment tool (DT) is provided and used to determine the dispatch and labor schedule for an upcoming short period of time … The DT considers the next available time [interval] and location [swap location] for each bus and driver, time of the next break (recommended from the ILPM) and end of shift for each driver, driver home location, manually added dispatches, last service time of each OD pair (origin-destination pair), and desired service interval for each OD pair. The DT uses an optimization algorithm in some cases to determine the bus assignments and may also use a detailed heuristic or other mechanism to determine driver breaks, swaps [operator swap] and non-driving tasks, and see ¶[0148]: since driver swaps require precise timing, the system "links" the two driver tasks together to make sure the swap is executed seamlessly … routes that have multiple destinations may be called or considered "flexible routes," and, in the case of flexible routes, the next route must be either a "completion route" that completes the drop offs only (and then the bus drives empty to its next location) or a demand serving route that does pickups and drop offs simultaneously. "Linked" tasks are used whenever the system assigns two drivers and/or vehicles tasks that depend on one another, such as executing a driver swap [operator swap] in a load zone or sending a driver to a non-driving position).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Swearingen in view of Buczkowski, as both inventions are directed to the same field of endeavor – dynamic dispatching and operator/driver assignments and the combination would provide driver swap that is executed seamlessly which lead to increased efficiency (see Buczkowski’s ¶[0148]).

As per claim 11, Swearingen as modified by Buczkowski teaches the non-transitory computer-readable medium of claim 10, accordingly, the rejection of claim 10 above is incorporated. 
Swearingen further teaches comprising instructions to provide a selection of possible rest locations to the initial operator, wherein the initial operator selects the rest location (Fig. 3: see ¶¶[0025]-[0031]: many different types of data are collected and transmitted from the vehicles 104 to the blockchain network 120. Examples of such data include, but are not limited to, driver performance data, driver duty status such as driver log information 121, truck performance data, critical events, messaging and position data [location], location delivery data, telematics data, and other types of data … the driver log module 109 may employ the user interface or display of the ELD 106 to allow a truck driver, for example, to enter [selecting] relevant driver log information 121 (e.g., on-duty and driving, on-duty but not driving, off-duty, resting/sleeping [rest location], etc. … The system 100 also includes a data center 102, which may be part of or in communication with the blockchain network 120. The data center 102 illustrates one possible implementation of one or more node(s) 122 for storing all of the data received from each of the vehicles 104).

As per claim 12, Swearingen as modified by Buczkowski teaches the non-transitory computer-readable medium of claim 9, accordingly, the rejection of claim 9 above is incorporated. 
Swearingen further teaches comprising instructions to retrieve a vehicle operation history from the blockchain database for one or more subsequent operator candidates, and (see Fig. 1, Fig. 3 & ¶¶[0030]-[0032]: one of the fleet and/or driver management or performance module(s) 107 may include a blockchain node module 112 configured to receive the driver log information 121 associated with one or more drivers respectively corresponding to one or more vehicles 104 [one or more subsequent operator candidates], which contains hours-of-service data [route limitation] associated with the driver. As described in greater detail below, the blockchain node module 112 may generate a blockchain transaction data structure that contains the hours-of-service data, and publishes the blockchain transaction data structure to the blockchain network 120 … According to the present aspects, the driver log report module 116 may aid in determining compliance with transportation regulations that govern drivers’ hours-of-service [route limitation] based on driver log information 121 collected from driver log module 109 and the blockchain).
Swearingen does not disclose, which Buczkowski; being analogous art; discloses selecting the subsequent operator (see ¶[0105]: the deployment tool (DT) is provided and used to determine the dispatch and labor schedule [selecting the subsequent operator] for an upcoming short period of time … The DT considers the next available time [time frame] and location [swap location] for each bus and driver, time of the next break (recommended from the ILPM) and end of shift for each driver, driver home location, manually added dispatches, last service time of each OD pair (origin-destination pair), and desired service interval for each OD pair. The DT uses an optimization algorithm in some cases to determine the bus assignments and may also use a detailed heuristic or other mechanism to determine driver breaks, swaps [operator swap] and non-driving tasks, and see ¶[0148]: the labor assignment determination tool (such as the deployment tool or the like) may apply and/or consider vehicle and driver business rules that are related to vehicles and drivers [route limitation] together in making the labor assignments [selecting the subsequent operator]. Such rules may require labor assignments that include non-driving tasks and/or effect timing of tasks or completion estimates and so on. These rules may include one or more of: (a) anytime a new driver [subsequent operator] takes over a bus, they must inspect the vehicle; (b) when a driver  [initial operator] leaves their bus for either a break or end of shift, they can either shut their bus down in a staging area or get relieved by another driver  [subsequent operator] after dropping off passengers in a load/drop off zone (sometimes called a driver swap [operator swap] and these driver swaps may lead to increased efficiency due to the length of time required to reach the shutdown areas from load/drop off zones that may take a bus off a demand arc); (c) since driver swaps require precise timing, the system "links" the two driver tasks together to make sure the swap is executed seamlessly, and linked tasks may be used anytime individual drivers are given tasks that depend on one another; and (d) routes that have multiple destinations may be called or considered "flexible routes," and, in the case of flexible routes, the next route must be either a "completion route" that completes the drop offs only (and then the bus drives empty to its next location) or a demand serving route that does pickups and drop offs simultaneously. "Linked" tasks are used whenever the system assigns two drivers and/or vehicles tasks that depend on one another, such as executing a driver swap [operator swap/ selecting the subsequent operator]] in a load zone or sending a driver to a non-driving position).
 which lead to increased efficiency (see Buczkowski’s ¶[0148]).

As per claim 13, Swearingen as modified by Buczkowski teaches the non-transitory computer-readable medium of claim 12, accordingly, the rejection of claim 12 above is incorporated. 
Swearingen does not disclose, which Buczkowski; being analogous art; discloses comprising instructions to select the subsequent operator from the one or more subsequent operator candidates by comparing the route limitation to a desired work frequency and a shift destination for each of the subsequent operator candidates (see ¶[0105]: the deployment tool (DT) is provided and used to determine the dispatch and labor schedule [selecting the subsequent operator] for an upcoming short period of time … The DT considers the next available time [time frame] and location [swap location] for each bus and driver, time of the next break (recommended from the ILPM) and end of shift for each driver, driver home location, manually added dispatches, last service time of each OD pair (origin-destination pair) [shift destination], and desired service interval [desired work frequency] for each OD pair. The DT uses an optimization algorithm in some cases to determine the bus assignments and may also use a detailed heuristic or other mechanism to determine driver breaks, swaps [operator swap] and non-driving tasks, and see ¶[0148]: the labor assignment determination tool (such as the deployment tool or the like) may apply and/or consider vehicle and driver business rules that are related to vehicles and drivers [route limitation] together in making the labor assignments [selecting the subsequent operator]. Such rules may require labor assignments that include non-driving tasks and/or effect timing of tasks or completion estimates [desired work frequency] and so on. These rules may include one or more of: (a) anytime a new driver [subsequent operator] takes over a bus, they must inspect the vehicle; (b) when a driver  [initial operator] leaves their bus for either a break or end of shift, they can either shut their bus down in a staging area or get relieved by another driver  [subsequent operator] after dropping off passengers in a load/drop off zone (sometimes called a driver swap [operator swap] and these driver swaps may lead to increased efficiency due to the length of time required to reach the shutdown areas from load/drop off zones that may take a bus off a demand arc); (c) since driver swaps require precise timing, the system "links" the two driver tasks together to make sure the swap is executed seamlessly, and linked tasks may be used anytime individual drivers are given tasks that depend on one another; and (d) routes that have multiple destinations may be called or considered "flexible routes," and, in the case of flexible routes, the next route must be either a "completion route" that completes the drop offs only (and then the bus drives empty to its next location) or a demand serving route that does pickups and drop offs simultaneously. "Linked" tasks are used whenever the system assigns two drivers and/or vehicles tasks that depend on one another, such as executing a driver swap [operator swap/ selecting the subsequent operator] in a load zone or sending a driver to a non-driving position).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Swearingen in view of Buczkowski, as both inventions are directed to the same field of endeavor – dynamic dispatching and operator/driver assignments and the combination would provide driver swap that is executed seamlessly which lead to increased efficiency (see Buczkowski’s ¶[0148]).

As per claim 14, Swearingen as modified by Buczkowski teaches the non-transitory computer-readable medium of claim 9, accordingly, the rejection of claim 9 above is incorporated. 
(see Fig. 3 & ¶[0025]: many different types of data are collected and transmitted from the vehicles 104 to the blockchain network 120. Examples of such data include, but are not limited to, driver performance data, driver duty status such as driver log information 121, truck performance data, critical events, messaging and position data, location delivery data, telematics data, and other types of data … the driver log module 109 may employ the user interface or display of the ELD 106 to allow a truck driver, for example, to enter [scheduling] relevant driver log information 121 (e.g., on-duty and driving, on-duty but not driving, off-duty, resting/sleeping [rest location], etc. … the driver may provide an entry upon a change in driver log information 121 (e.g., a change in a driver state from one to another of on-duty and driving, on-duty but not driving, off-duty, resting/sleeping [rest period], etc.), and driver log module 109 may include a timer that maintains a history of how long [rest period] the driver was in each driver state), 
Swearingen does not disclose, which Buczkowski; being analogous art; discloses to establish an operator swap event between the initial operator and an operator of a second vehicle after the rest period (see ¶[0105]: the deployment tool (DT) is provided and used to determine the dispatch and labor schedule [selecting the subsequent operator] for an upcoming short period of time … The DT considers the next available time [time frame] and location [swap location] for each bus and driver, time of the next break (recommended from the ILPM) and end of shift for each driver, driver home location, manually added dispatches, last service time of each OD pair (origin-destination pair) [shift destination], and desired service interval [desired work frequency] for each OD pair. The DT uses an optimization algorithm in some cases to determine the bus assignments and may also use a detailed heuristic or other mechanism to determine driver breaks, swaps [operator swap] and non-driving tasks, and see ¶[0148]: the labor assignment determination tool (such as the deployment tool or the like) may apply and/or consider vehicle and driver business rules that are related to vehicles and drivers [route limitation] together in making the labor assignments [selecting the subsequent operator]. Such rules may require labor assignments that include non-driving tasks and/or effect timing of tasks or completion estimates [desired work frequency] and so on. These rules may include one or more of: (a) anytime a new driver [subsequent operator] takes over a bus, they must inspect the vehicle; (b) when a driver  [initial operator] leaves their bus for either a break or end of shift, they can either shut their bus down in a staging area or get relieved by another driver  [subsequent operator] after dropping off passengers in a load/drop off zone (sometimes called a driver swap [operator swap] and these driver swaps may lead to increased efficiency due to the length of time required to reach the shutdown areas from load/drop off zones that may take a bus off a demand arc); (c) since driver swaps require precise timing, the system "links" the two driver tasks together to make sure the swap is executed seamlessly, and linked tasks may be used anytime individual drivers are given tasks that depend on one another; and (d) routes that have multiple destinations may be called or considered "flexible routes," and, in the case of flexible routes, the next route must be either a "completion route" that completes the drop offs only (and then the bus drives empty to its next location) or a demand serving route that does pickups and drop offs simultaneously. "Linked" tasks are used whenever the system assigns two drivers and/or vehicles tasks that depend on one another, such as executing a driver swap [operator swap/ selecting the subsequent operator]] in a load zone or sending a driver to a non-driving position).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Swearingen in view of Buczkowski, as both inventions are directed to the same field of endeavor – dynamic dispatching and operator/driver assignments  which lead to increased efficiency (see Buczkowski’s ¶[0148]).


As per claim 15, Swearingen teaches a method for operator monitoring and swapping in a commercial vehicle (see Title: Blockchain based Hours-of-Service System, and see Abstract & ¶¶[0001]-[0007]: the present disclosure provide a secure and tamper-resistant way to manage driver log records for audit and compliance [operator monitoring and swapping] purposes … one or more improved systems for recording and managing the electronic information associated with driving activities (e.g., driver log information) obtained from the one or more mobile computing platforms (ELDs) [i.e., Electronic Logging Device] associated with one or more vehicles in a distributed ledger managed by a blockchain network … method and system of recording driver log information in a distributed ledger is disclosed. In an example, a transport log system includes a processing system), comprising:
recording, in a blockchain database, an operator identity for an initial operator of a vehicle and a route limitation indicating one or more operator restrictions with respect to a route (see Fig. 2: Collect Driver Log Information (202) … Transmit Driver Log Transaction to Blockchain (206) [blockchain database], and see ¶[0007]: receiving driver log information associated with one or more drivers respectively corresponding to one or more vehicles, wherein the driver log information contains hours-of- service data associated with the driver [operator restrictions]; generating a blockchain transaction data structure [blockchain database] containing the hours-of- service data, and see Fig. 1 & ¶[0036]: driver log module 109 may collect the driver log information 121 corresponding to a respective driver (e.g., a driver may log in or may provide an identifier to identify him/herself [operator identity]);
using a vehicle operation history retrieved from the blockchain database for the initial operator, determining a time frame for operation of the vehicle by the initial operator based on the (see Fig. 1, Fig. 3 & ¶[0041]: the blockchain node module 112 [blockchain database] may generate an input portion 331 that includes a cryptographic reference to a previous driver [initial operator] log transaction (e.g., previous transaction 340) [vehicle operation history retrieved from the blockchain database for the initial operator] for which the current driver log records 121 are an update. The cryptographic reference can be implemented using a driver log address 334 and a signature script 336 [operator identity]. The driver log address 334 is a unique transaction identifier (e.g., "previous_txid") that refers to the previous transaction 340 having previous hours-of-service records 342 attributed to the same driver [time frame for operation of the vehicle by the initial operator]);

recording, in the blockchain database, (see Fig. 2: Publish driver log info in blockchain ledger [blockchain database], see ¶[0007]: publishing the blockchain transaction data structure to a blockchain network [blockchain database], wherein the transport driver log system is a node within the blockchain network).
Swearingen does not disclose, which Buczkowski; being analogous art; discloses operator swap event and coordinating an operator swap event at a swap location to transfer control of the vehicle from the initial operator to a subsequent operator based on the time frame, whereby the initial operator and the subsequent operator are navigated to the swap location (see Fig. 1 & title: Dynamic Bus [commercial vehicles] Dispatching And Labor Assignment [operator/driver swapping] System, see ¶[0105]: the deployment tool (DT) is provided and used to determine the dispatch and labor schedule for an upcoming short period of time … The DT considers the next available time [time frame] and location [swap location] for each bus and driver, time of the next break (recommended from the ILPM) and end of shift for each driver, driver home location, manually added dispatches, last service time of each OD pair (origin-destination pair), and desired service interval for each OD pair. The DT uses an optimization algorithm in some cases to determine the bus assignments and may also use a detailed heuristic or other mechanism to determine driver breaks, swaps [operator swap event] and non-driving tasks, and see ¶[0148]: the labor assignment determination tool (such as the deployment tool or the like) may apply and/or consider vehicle and driver business rules that are related to vehicles and drivers together in making the labor assignments. Such rules may require labor assignments that include non-driving tasks and/or effect timing of tasks or completion estimates and so on. These rules may include one or more of: (a) anytime a new driver [subsequent operator] takes over a bus, they must inspect the vehicle; (b) when a driver  [initial operator] leaves their bus for either a break or end of shift, they can either shut their bus down in a staging area or get relieved by another driver  [subsequent operator] after dropping off passengers in a load/drop off zone (sometimes called a driver swap [operator swap event] and these driver swaps may lead to increased efficiency due to the length of time required to reach the shutdown areas from load/drop off zones that may take a bus off a demand arc); (c) since driver swaps require precise timing, the system "links" the two driver tasks together to make sure the swap is executed seamlessly, and linked tasks may be used anytime individual drivers are given tasks that depend on one another; and (d) routes that have multiple destinations may be called or considered "flexible routes," and, in the case of flexible routes, the next route must be either a "completion route" that completes the drop offs only (and then the bus drives empty to its next location) or a demand serving route that does pickups and drop offs simultaneously. "Linked" tasks are used whenever the system assigns two drivers and/or vehicles tasks that depend on one another, such as executing a driver swap [operator swap event] in a load zone or sending a driver to a non-driving position).
 which lead to increased efficiency (see Buczkowski’s ¶[0148]).

As per claim 16, Swearingen as modified by Buczkowski teaches the method of claim 15, accordingly, the rejection of claim 15 above is incorporated.
 Swearingen further teaches wherein coordinating the operator swap event includes selecting a rest location and determining a rest interval for the initial operator, (see Fig. 3 & ¶[0025]: many different types of data are collected and transmitted from the vehicles 104 to the blockchain network 120. Examples of such data include, but are not limited to, driver performance data, driver duty status such as driver log information 121, truck performance data, critical events, messaging and position data [location], location delivery data, telematics data, and other types of data … the driver log module 109 may employ the user interface or display of the ELD 106 to allow a truck driver, for example, to enter [selecting] relevant driver log information 121 (e.g., on-duty and driving, on-duty but not driving, off-duty, resting/sleeping [rest location], etc.) for one or more sampled time points into the ELD 106 … the driver may provide an entry upon a change in driver log information 121 (e.g., a change in a driver state from one to another of on-duty and driving, on-duty but not driving, off-duty, resting/sleeping, etc.), and driver log module 109 may include a timer that maintains a history of how long [rest interval] the driver was in each driver state).
Swearingen does not disclose, which Buczkowski; being analogous art; discloses wherein the swap location is the rest location (see title: Dynamic Bus [commercial vehicles] Dispatching And Labor Assignment [operator swapping] System, see ¶[0105]: the deployment tool (DT) is provided and used to determine the dispatch and labor schedule for an upcoming short period of time … The DT considers the next available time [interval] and location [swap location] for each bus and driver, time of the next break (recommended from the ILPM) and end of shift for each driver, driver home location, manually added dispatches, last service time of each OD pair (origin-destination pair), and desired service interval for each OD pair. The DT uses an optimization algorithm in some cases to determine the bus assignments and may also use a detailed heuristic or other mechanism to determine driver breaks, swaps [operator swap] and non-driving tasks, and see ¶[0148]: since driver swaps require precise timing, the system "links" the two driver tasks together to make sure the swap is executed seamlessly … routes that have multiple destinations may be called or considered "flexible routes," and, in the case of flexible routes, the next route must be either a "completion route" that completes the drop offs only (and then the bus drives empty to its next location) or a demand serving route that does pickups and drop offs simultaneously. "Linked" tasks are used whenever the system assigns two drivers and/or vehicles tasks that depend on one another, such as executing a driver swap [operator swap] in a load zone or sending a driver to a non-driving position).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Swearingen in view of Buczkowski, as both inventions are directed to the same field of endeavor – dynamic dispatching and operator/driver assignments and the combination would provide driver swap that is executed seamlessly which lead to increased efficiency (see Buczkowski’s ¶[0148]).

As per claim 17, Swearingen as modified by Buczkowski teaches the method of claim 16, accordingly, the rejection of claim 16 above is incorporated.
 	Swearingen further teaches comprising providing a selection of possible rest locations to the initial operator, wherein the initial operator selects the rest location (Fig. 3: see ¶¶[0025]-[0031]: many different types of data are collected and transmitted from the vehicles 104 to the blockchain network 120. Examples of such data include, but are not limited to, driver performance data, driver duty status such as driver log information 121, truck performance data, critical events, messaging and position data [location], location delivery data, telematics data, and other types of data … the driver log module 109 may employ the user interface or display of the ELD 106 to allow a truck driver, for example, to enter [selecting] relevant driver log information 121 (e.g., on-duty and driving, on-duty but not driving, off-duty, resting/sleeping [rest location], etc. … The system 100 also includes a data center 102, which may be part of or in communication with the blockchain network 120. The data center 102 illustrates one possible implementation of one or more node(s) 122 for storing all of the data received from each of the vehicles 104).

As per claim 18, Swearingen as modified by Buczkowski teaches the method of claim 15, accordingly, the rejection of claim 15 above is incorporated.
 	Swearingen further teaches comprising retrieving a vehicle operation history from the blockchain database for one or more subsequent operator candidates, and (see Fig. 1, Fig. 3 & ¶¶[0030]-[0032]: one of the fleet and/or driver management or performance module(s) 107 may include a blockchain node module 112 configured to receive the driver log information 121 associated with one or more drivers respectively corresponding to one or more vehicles 104 [one or more subsequent operator candidates], which contains hours-of-service data [route limitation] associated with the driver. As described in greater detail below, the blockchain node module 112 may generate a blockchain transaction data structure that contains the hours-of-service data, and publishes the blockchain transaction data structure to the blockchain network 120 … According to the present aspects, the driver log report module 116 may aid in determining compliance with transportation regulations that govern drivers’ hours-of-service [route limitation] based on driver log information 121 collected from driver log module 109 and the blockchain).
Swearingen does not disclose, which Buczkowski; being analogous art; discloses selecting the subsequent operator (see ¶[0105]: the deployment tool (DT) is provided and used to determine the dispatch and labor schedule [selecting the subsequent operator] for an upcoming short period of time … The DT considers the next available time [time frame] and location [swap location] for each bus and driver, time of the next break (recommended from the ILPM) and end of shift for each driver, driver home location, manually added dispatches, last service time of each OD pair (origin-destination pair), and desired service interval for each OD pair. The DT uses an optimization algorithm in some cases to determine the bus assignments and may also use a detailed heuristic or other mechanism to determine driver breaks, swaps [operator swap] and non-driving tasks, and see ¶[0148]: the labor assignment determination tool (such as the deployment tool or the like) may apply and/or consider vehicle and driver business rules that are related to vehicles and drivers [route limitation] together in making the labor assignments [selecting the subsequent operator]. Such rules may require labor assignments that include non-driving tasks and/or effect timing of tasks or completion estimates and so on. These rules may include one or more of: (a) anytime a new driver [subsequent operator] takes over a bus, they must inspect the vehicle; (b) when a driver  [initial operator] leaves their bus for either a break or end of shift, they can either shut their bus down in a staging area or get relieved by another driver  [subsequent operator] after dropping off passengers in a load/drop off zone (sometimes called a driver swap [operator swap] and these driver swaps may lead to increased efficiency due to the length of time required to reach the shutdown areas from load/drop off zones that may take a bus off a demand arc); (c) since driver swaps require precise timing, the system "links" the two driver tasks together to make sure the swap is executed seamlessly, and linked tasks may be used anytime individual drivers are given tasks that depend on one another; and (d) routes that have multiple destinations may be called or considered "flexible routes," and, in the case of flexible routes, the next route must be either a "completion route" that completes the drop offs only (and then the bus drives empty to its next location) or a demand serving route that does pickups and drop offs simultaneously. "Linked" tasks are used whenever the system assigns two drivers and/or vehicles tasks that depend on one another, such as executing a driver swap [operator swap/ selecting the subsequent operator]] in a load zone or sending a driver to a non-driving position).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Swearingen in view of Buczkowski, as both inventions are directed to the same field of endeavor – dynamic dispatching and operator/driver assignments and the combination would provide driver swap that is executed seamlessly which lead to increased efficiency (see Buczkowski’s ¶[0148]).

As per claim 19, Swearingen as modified by Buczkowski teaches the method of claim 18, accordingly, the rejection of claim 18 above is incorporated.
 	Swearingen does not disclose, which Buczkowski; being analogous art; discloses comprising selecting the subsequent operator from the one or more subsequent operator candidates by comparing the route limitation to a desired work frequency and a shift destination for each of the subsequent operator candidates (see ¶[0105]: the deployment tool (DT) is provided and used to determine the dispatch and labor schedule [selecting the subsequent operator] for an upcoming short period of time … The DT considers the next available time [time frame] and location [swap location] for each bus and driver, time of the next break (recommended from the ILPM) and end of shift for each driver, driver home location, manually added dispatches, last service time of each OD pair (origin-destination pair) [shift , and desired service interval [desired work frequency] for each OD pair. The DT uses an optimization algorithm in some cases to determine the bus assignments and may also use a detailed heuristic or other mechanism to determine driver breaks, swaps [operator swap] and non-driving tasks, and see ¶[0148]: the labor assignment determination tool (such as the deployment tool or the like) may apply and/or consider vehicle and driver business rules that are related to vehicles and drivers [route limitation] together in making the labor assignments [selecting the subsequent operator]. Such rules may require labor assignments that include non-driving tasks and/or effect timing of tasks or completion estimates [desired work frequency] and so on. These rules may include one or more of: (a) anytime a new driver [subsequent operator] takes over a bus, they must inspect the vehicle; (b) when a driver  [initial operator] leaves their bus for either a break or end of shift, they can either shut their bus down in a staging area or get relieved by another driver  [subsequent operator] after dropping off passengers in a load/drop off zone (sometimes called a driver swap [operator swap] and these driver swaps may lead to increased efficiency due to the length of time required to reach the shutdown areas from load/drop off zones that may take a bus off a demand arc); (c) since driver swaps require precise timing, the system "links" the two driver tasks together to make sure the swap is executed seamlessly, and linked tasks may be used anytime individual drivers are given tasks that depend on one another; and (d) routes that have multiple destinations may be called or considered "flexible routes," and, in the case of flexible routes, the next route must be either a "completion route" that completes the drop offs only (and then the bus drives empty to its next location) or a demand serving route that does pickups and drop offs simultaneously. "Linked" tasks are used whenever the system assigns two drivers and/or vehicles tasks that depend on one another, such as executing a driver swap [operator swap/ selecting the subsequent operator] in a load zone or sending a driver to a non-driving position).
 which lead to increased efficiency (see Buczkowski’s ¶[0148]).

As per claim 20, Swearingen as modified by Buczkowski teaches the method of claim 15, accordingly, the rejection of claim 15 above is incorporated.
 	Swearingen further teaches comprising scheduling a rest period for the initial operator (see Fig. 3 & ¶[0025]: many different types of data are collected and transmitted from the vehicles 104 to the blockchain network 120. Examples of such data include, but are not limited to, driver performance data, driver duty status such as driver log information 121, truck performance data, critical events, messaging and position data, location delivery data, telematics data, and other types of data … the driver log module 109 may employ the user interface or display of the ELD 106 to allow a truck driver, for example, to enter [scheduling] relevant driver log information 121 (e.g., on-duty and driving, on-duty but not driving, off-duty, resting/sleeping [rest location], etc. … the driver may provide an entry upon a change in driver log information 121 (e.g., a change in a driver state from one to another of on-duty and driving, on-duty but not driving, off-duty, resting/sleeping [rest period], etc.), and driver log module 109 may include a timer that maintains a history of how long [rest period] the driver was in each driver state), 
Swearingen does not disclose, which Buczkowski; being analogous art; discloses to establish an operator swap event between the initial operator and an operator of a second vehicle after the rest period (see ¶[0105]: the deployment tool (DT) is provided and used to determine the dispatch and labor schedule [selecting the subsequent operator] for an upcoming short period of time … The DT considers the next available time [time frame] and location [swap location] for each bus and driver, time of the next break (recommended from the ILPM) and end of shift for each driver, driver home location, manually added dispatches, last service time of each OD pair (origin-destination pair) [shift destination], and desired service interval [desired work frequency] for each OD pair. The DT uses an optimization algorithm in some cases to determine the bus assignments and may also use a detailed heuristic or other mechanism to determine driver breaks, swaps [operator swap] and non-driving tasks, and see ¶[0148]: the labor assignment determination tool (such as the deployment tool or the like) may apply and/or consider vehicle and driver business rules that are related to vehicles and drivers [route limitation] together in making the labor assignments [selecting the subsequent operator]. Such rules may require labor assignments that include non-driving tasks and/or effect timing of tasks or completion estimates [desired work frequency] and so on. These rules may include one or more of: (a) anytime a new driver [subsequent operator] takes over a bus, they must inspect the vehicle; (b) when a driver  [initial operator] leaves their bus for either a break or end of shift, they can either shut their bus down in a staging area or get relieved by another driver  [subsequent operator] after dropping off passengers in a load/drop off zone (sometimes called a driver swap [operator swap] and these driver swaps may lead to increased efficiency due to the length of time required to reach the shutdown areas from load/drop off zones that may take a bus off a demand arc); (c) since driver swaps require precise timing, the system "links" the two driver tasks together to make sure the swap is executed seamlessly, and linked tasks may be used anytime individual drivers are given tasks that depend on one another; and (d) routes that have multiple destinations may be called or considered "flexible routes," and, in the case of flexible routes, the next route must be either a "completion route" that completes the drop offs only (and then the bus drives empty to its next location) or a demand serving route that does pickups and drop offs simultaneously. "Linked" tasks are used whenever the system assigns two drivers and/or vehicles tasks that depend on one another, such as executing a driver swap [operator swap/ selecting the subsequent operator]] in a load zone or sending a driver to a non-driving position).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Swearingen in view of Buczkowski, as both inventions are directed to the same field of endeavor – dynamic dispatching and operator/driver assignments and the combination would provide driver swap that is executed seamlessly which lead to increased efficiency (see Buczkowski’s ¶[0148]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911.  The examiner can normally be reached on Monday thru Thursday; 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956 or you can reach supervisor Peter Nolan at (571)270-7016.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/T.E./Examiner, Art Unit 3661                           


	/THOMAS G BLACK/            Supervisory Patent Examiner, Art Unit 3661